                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

DOROTHY ELIZABETH PETRIS,                       )
                                                )
                      Plaintiff,                )
                                                )
vs.                                             )    Case No. 18-00531-CV-W-ODS
                                                )
NANCY A. BERRYHILL,                             )
Acting Commissioner of Social Security,         )
                                                )
                      Defendant.                )


                     ORDER AND OPINION AFFIRMING
             COMMISSIONER’S FINAL DECISION DENYING BENEFITS
       Pending is Plaintiff’s appeal of the Commissioner of Social Security’s final
decision denying her application for supplemental security income. For the following
reasons, the Commissioner’s decision is affirmed.


                                   I. STANDARD OF REVIEW
       The Court’s review of the Commissioner’s decision is limited to a determination
of whether the decision is “supported by substantial evidence on the record as a whole.
Substantial evidence is less than a preponderance but…enough that a reasonable mind
would find it adequate to support the conclusion.” Andrews v. Colvin, 791 F.3d 923, 928
(8th Cir. 2015) (citations omitted). “As long as substantial evidence in the record
supports the Commissioner's decision, we may not reverse it because substantial
evidence exists in the record that would have supported a contrary outcome, or
because we would have decided the case differently.” Cline v. Colvin, 771 F.3d 1098,
1102 (8th Cir. 2014) (citation omitted). Though advantageous to the Commissioner, this
standard also requires the Court consider evidence that fairly detracts from the final
decision. Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2015) (citation omitted).
Substantial evidence means “more than a mere scintilla” of evidence; it is relevant
evidence a reasonable mind might accept as adequate to support a conclusion. Gragg
v. Astrue, 615 F.3d 932, 938 (8th Cir. 2010).
                                    II. BACKGROUND
       Plaintiff was born in 1966, has a sixth-grade education, and has not worked in
any capacity since at least 2002. R. at 14, 22, 36, 51-53, 166, 178. On July 27, 2012,
Plaintiff applied for supplemental security income, alleging a disability onset date of April
1, 2011. Her application was denied, and she requested a hearing before an
administrative law judge (“ALJ”). After a hearing, ALJ Sheila Walters concluded Plaintiff
was not disabled as of January 14, 2014. R. at 81-96. Plaintiff appealed the decision to
the Appeals Council, which denied her appeal in April 2014. R. at 101-06. Plaintiff
appealed to this Court, and the Honorable Brian C. Wimes affirmed the Commissioner’s
decision in November 2016. Petris v. Colvin, No. 4:15-CV-381-BCW (Doc. #23).
Plaintiff appealed to the Eighth Circuit Court of Appeals, which affirmed Judge Wimes’s
decision in January 2018. Petris v. Berryhill, 709 F. App’x 399 (8th Cir. 2018).
       On April 30, 2015,1 Plaintiff again applied for supplemental security income,
alleging the same disability onset date. R. at 11, 166-71. Her application was denied,
and she requested a hearing, which was held in March 2017. R. at 33-77, 121-24, 164-
65. In August 2017, ALJ Mark A. Clayton issued his decision, finding Plaintiff suffered
from the following severe impairments since April 1, 2011: torn meniscus in the left
knee, degenerative joint disease of the right knee with a total knee arthroplasty,
degenerative disc disease of the lumbar spine, non-displaced sacral fracture, obesity,
major depressive disorder, bipolar disorder, generalized anxiety disorder, panic
disorder, posttraumatic stress disorder, and borderline personality disorder. R. at 11-
24. The ALJ determined Plaintiff had the residual functional capacity (“RFC”) to:
       [P]erform sedentary work as defined in 20 CFR 416.967(a) except she
       cannot climb ladders, ropes, or scaffolds and can occasionally climb
       ramps and stairs, stoop, kneel, crouch, and crawl. The claimant needs to
       avoid even moderate exposure to hazards, extreme cold temperatures,
       and vibrations. She can occasionally push, pull, and operate foot pedals
       with the lower extremities. The claimant needs to work in an environment
1
  Plaintiff’s application, notice of hearing, and references at the hearing indicate her
application was filed on July 2, 2015. R. at 66, 145, 151, 166-71. In his decision, the
ALJ stated Plaintiff protectively filed for supplemental security income on April 30, 2015.
R. at 11. Although the Court is unable to locate anything else in the record establishing
that date, Plaintiff presumably notified the Social Security Administration on April 30,
2015, that she intended to file her application for supplemental security income, and she
later filed her application on July 2, 2015. Regardless of when the application was filed,
the Court’s analysis remains unchanged.

                                             2
       allowing brief positional changes every 30 minutes, which can be done
       without leaving the workstation, as well as in an environment requiring
       only rudimentary reading and writing. The claimant can do simple,
       routine, repetitive type tasks involving only simple work-related decision
       making. She needs to work in an environment with no more than
       occasional change in the routine work setting without emphasis on fast-
       paced production, that is, where speed would be an essential element of
       the job. The claimant can have occasional interaction with others, that is,
       with supervisors, co-workers, and the general public.
R. at 16.
       Based upon the record, the RFC, Plaintiff’s testimony, and the vocational expert’s
(“VE”) testimony, the ALJ concluded that prior to February 14, 2016, Plaintiff, who was
then a “younger individual” (forty-five to forty-nine years old), could have worked as a
table worker or final assembler; and therefore, she was not disabled. R. at 22-23. On
February 14, 2016, Plaintiff turned fifty, and her age category changed. Id. When
considering Plaintiff’s new age category, along with her education, work experience,
and RFC, the ALJ determined no job existed in significant numbers in the national
economy that she could perform. Id. He concluded Plaintiff became disabled on
February 14, 2016. Id. Plaintiff appealed the ALJ’s decision to the Appeals Council,
which denied her appeal. R. at 1-3. Plaintiff now appeals to this Court.


                                    III. DISCUSSION2
       Plaintiff presents two arguments, which both pertain to the RFC. One’s RFC is
the “most you can still do despite your limitations.” 20 C.F.R. § 404.1545(a)(1). “A
disability claimant has the burden to establish her RFC.” Goff v. Barnhart, 421 F.3d
785, 790 (8th Cir. 2005) (citation omitted). If a claimant establishes she is unable to do
past relevant work, the burden of proof shifts to the Commissioner who must prove (1)
the claimant retains the RFC to do other kinds of work, and (2) other work the claimant
is able to perform exists in substantial numbers in the national economy. Id. (citations
omitted). When the burden of production shifts to the Commissioner, “the burden of
persuasion to prove disability and to demonstrate RFC remains on the claimant….” Id.

2
 ALJ Waters concluded Plaintiff was not disabled through January 14, 2014, but ALJ
Clayton determined Plaintiff was disabled as of February 14, 2016. R. at 22-23, 27.
The parties agree the relevant timeframe is January 15, 2014, to February 13, 2016.
Doc. #14, at 4; Doc. #15, at 2. The Court’s analysis is limited to that timeframe.

                                             3
       The ALJ must base the RFC on “all of the relevant evidence, including the
medical records, observations of treating physicians and others, and an individual’s own
description of his limitations.” McKinney v. Apfel, 228 F.3d 860, 863 (8th Cir. 2000); 20
C.F.R. § 416.945(a)(32) (noting the ALJ, when assessing a claimant’s RFC, will
consider “relevant medical and other evidence,” “statements about what [the claimant]
can still do that have been provided by medical sources...,” and “descriptions and
observations of [the claimant’s] limitations from [his/her] impairments… including
limitations that result from [the claimant’s] symptoms…provided by [the claimant], [the
claimant’s] family, neighbors, friends, or other persons.”). Because the RFC is a
medical question, “an ALJ’s assessment of it must be supported by some medical
evidence of [the plaintiff’s] ability to function in the workplace.” Hensley v. Colvin, 829
F.3d 926, 932 (8th Cir. 2016) (citation omitted). But “there is no requirement that an
RFC finding be supported by a specific medical opinion.” Id. (citations omitted).


                                 A. Physical Limitations
       Plaintiff argues there are no opinions from treating physician, examining or
consulting physicians, or state agency physicians regarding her physical limitations, and
therefore, the physical limitations in the RFC are unsupported by substantial evidence.
       The ALJ concluded Plaintiff could perform sedentary work with some additional
limitations. R. at 16. “Sedentary work involves lifting no more than 10 pounds at a time
and occasionally lifting or carrying” and “a certain amount of walking and standing.” 20
C.F.R. § 416.967(a). “Jobs are sedentary if walking and standing are required
occasionally and other sedentary criteria are met.” Id. Plaintiff testified she could
regularly lift ten pounds, and she could stand for fifteen to thirty minutes before sitting
down or walking away.” R. at 17, 63-64. Additionally, in her Function Report, Plaintiff
represented she could lift ten pounds; she could walk across the street before needing
to rest, and after resting a “few minutes” could resume walking; but she could not stand
for “extended periods of time.” R. at 192-93, 195. Thus, this aspect of the ALJ’s RFC
was supported by Plaintiff’s testimony and her Function Report.
       The ALJ included additional physical limitations that are also supported by
substantial evidence, and with regard to several limitations, they are supported by
Plaintiff’s hearing testimony and/or Function Report. First, Plaintiff stated in her


                                              4
Function Report that her condition affected her ability to squat, bend, reach, kneel, and
climb stairs. R. at 195. The RFC limited Plaintiff to occasionally climbing stairs,
stooping, kneeling, crouching, and crawling. R. at 16. Second, Plaintiff testified she
was unable to go up and down a flight of stairs because of her knee, but she also
admitted the surgeon who replaced that knee did not place any restrictions on her. R.
at 47-49. Regardless, the RFC limited Plaintiff to only occasionally climbing stairs, and
prohibited her from climbing ladders, ropes, or scaffolds. R. at 16. Third, Plaintiff
testified she was able to use a ramp. R. at 47. The RFC limited Plaintiff to occasional
use of a ramp. R. at 16. Fourth, Plaintiff testified she could stand for fifteen to thirty
minutes before needing to walk or sit, and she could sit for less than an hour before
needing to get up. R. at 64. Likewise, in her Function Report, Plaintiff represented she
could sit but “not too long.” R. at 195. The RFC reflects this limitation, stating she
“must be allowed brief positional changes every thirty minutes." R. at 16.
       The physical limitations in the RFC are also supported by medical records.
Hospital records indicate Plaintiff was “positive for cold intolerance.” R. at 465, 484.
According to the RFC, Plaintiff “needs to avoid even moderate exposure…to extreme
cold temperatures.” R. at 16. After knee replacement surgery, an x-ray indicated her
prosthesis was in alignment, and there was no evidence of loosening or fracture. R. at
264, 271-74. In September 2014, Plaintiff did not complain about any medical problems
other than high blood pressure and hepatitis C. R. at 362. In November 2014, her right
knee was observed as “unremarkable,” and an MRI showed only mild degenerative
findings with no evidence of acute fracture, dislocation, or effusion. R. at 246, 261.
       In May 2015, a physician was unable to explain Plaintiff’s lower extremity
symptoms, noting they “could be organic or factitious.” R. at 447. Thereafter, nerve
conduction studies of her lower extremities were normal. R. at 450. Not surprisingly,
the RFC limited Plaintiff to occasional “push, pull and operate foot pedals with the lower
extremities.” R. at 16. While on Percocet, Plaintiff was told to avoid operating
machinery. R. at 249-50. The RFC stated Plaintiff “needs to avoid even moderate
exposure to hazards…and vibrations.” R. at 16. Based upon the foregoing, the ALJ
properly utilized sufficient evidence in the record to support the RFC. Accordingly, the
Court finds substantial evidence in the record supports the physical limitations in the
ALJ’s RFC.


                                              5
       In the alternative, Plaintiff asks the Court to remand this matter to allow the ALJ
to fully and fairly develop the record regarding her physical impairments. She argues
the ALJ should have ordered a consultative exam or sought a medical opinion from an
examining or treating physician. The ALJ does not “have to seek additional clarifying
statements from a treating physician unless a crucial issue is undeveloped.” Stormo v.
Barnhart, 377 F.3d 801, 806 (8th Cir. 2004). Consultative examinations should be
ordered only when it is necessary to make an informed decision. Freeman v. Apfel, 208
F.3d 687, 692 (8th Cir. 2000). The Court finds the record was properly developed and
provided sufficient information on which the ALJ based his decision. Also, Plaintiff does
not identify an underdeveloped crucial issue. Thus, her request for remand is denied.


                                  B. Mental Limitations
       Plaintiff also contends the mental limitations in the RFC are unsupported by
substantial evidence.


                              (1) McGuire’s Observations
       First, Plaintiff argues the Commissioner should not have ignored observations
from a Social Security Administration employee identified only as “D. McGuire” and
“interviewer.” After interviewing her on the phone, McGuire noted Plaintiff had difficulty
understanding, being coherent, concentrating, talking, and answering. R. 180-82.
McGuire also indicated Plaintiff was “very hard to understand. [S]eems confused and
mentally challenged.” R. at 180-82.
       The ALJ is required to “develop the record fully and fairly,” but the ALJ is “not
required to discuss every piece of evidence submitted.” Wildman v. Astrue, 596 F.3d
959, 966 (8th Cir. 2010) (quoting Black v. Apfel, 143 F.3d 383, 386 (8th Cir. 1998)). “An
ALJ’s failure to cite specific evidence does not indicate that such evidence was not
considered.” Id. Although he did not expressly address McGuire’s observations, the
ALJ stated he reviewed the entire record, which, of course, included McGuire’s
observations. See Long v. Colvin, No. 12-4131, 2014 WL 856594, at *11 (W.D. Mo.
Mar. 5, 2014) (noting that although the ALJ did not name the Social Security employee,
the ALJ reviewed the whole record). The ALJ also conducted an hour-long video
hearing with Plaintiff, where he interacted with her. He observed her ability to


                                             6
understand, concentrate, talk, and answer, and witnessed any issues with coherency or
whether she confused, and/or mentally challenged. R. at 33-77.
       The ALJ’s conclusion as to Plaintiff’s ability to understand and concentrate are
consistent with McGuire’s observations – that is, the ALJ found Plaintiff had mild
limitation in understanding and moderate limitation in concentrating. R. at 15. In this
regard, any error in failing to expressly discuss McGuire’s observations was harmless.
See Arif v. Colvin, No. 13-0442, 2014 WL 1790942, at *2 (W.D. Mo. May 6, 2014) (citing
Robertson v. Colvin, No. 12-1419, 2014 WL 106117, at *4 (W.D. Mo. Jan. 10, 2014)).
       However, many of McGuire’s observations are contrary to the medical records.
R. at 327, 346, 357, 368, 398, 421, 441, 444, 485, 524, 557, 579, 775. Some of his
observations are also contradicted by Plaintiff’s Function Report. Plaintiff stated she
had no difficulty talking, her concentration was limited to a “short time,” and she had
difficulties understanding “1/2 time.” R. at 18, 195. Any error in failing to explicitly
address McGuire’s observations does not require remand because the medical
evidence and Plaintiff’s statements contradict his observations. Buckner v. Astrue, 646
F.3d 549, 559-60 (8th Cir. 2011) (stating remand was not required when the ALJ failed
to expressly address the claimant’s girlfriend’s statement because the evidence that
discredited the claimant’s claims also discredited the girlfriend’s statement, and the
claimant’s representations also contradicted his girlfriend’s statement). For these
reasons, the Court finds remand is not required.3


                    (2) Case Worker Helping Plaintiff Fill Out Forms
       Plaintiff also argues the ALJ should not have ignored that her case worker helped
her complete forms. Plaintiff testified she completed sixth grade, could read at a basic
level, and could write in simple terms. R. at 43. Her testimony is corroborated by the
record, including information she provided. R. at 88, 183, 327, 346, 357, 365, 368, 398,
421, 524, 579, 601, 798. The RFC limited Plaintiff to work “requiring only rudimentary


3
  argues the ALJ should have expressly discussed McGuire’s observations, but she
ignores state agency disability examiner Becky Manetze’s statement, which outlined
Plaintiff’s physical RFC, most of which supports the ALJ’s RFC. R. at 16, 113-15.
Long, 2014 WL 856594, *11 (finding Plaintiff’s argument was “selective” because she
argued the ALJ should accept part of a statement but ignore the part of the statement
discrediting her claims).

                                              7
reading and writing.” R. at 16. Thus, the RFC is supported by substantial evidence.
The ALJ did not err in failing to note Plaintiff had assistance in filling out forms.


                                  (3) Dr. Aram’s Opinion
       Next, Plaintiff contends the ALJ should not have afforded “great” weight to the
opinion of Alan Aram, Psy.D., who did not examine or treat her. A consultative
examiner’s opinion may be given more weight than a treating physician’s if the ALJ finds
the consultant’s opinion is “supported by better or more thorough medical evidence.”
Cantrell v. Apfel, 231 F.3d 1104, 1107 (8th Cir. 2000) (citations omitted).
       Dr. Aram opined Plaintiff’s “mental impairments are severe but she retains the
ability to acquire and retain simple instructions, sustain concentration and persistence
with simple tasks, relate adequately with others in a setting with limited public contact
demands, and adjust to non-complex work environments.” R. at 21, 110, 116-17. The
ALJ gave “great weight” to Dr. Aram’s opinion because it was “consistent with the
evidence available to the psychological consultant for review and with the evidence
received at the hearing level, particularly recent mental health treatment notes from Ms.
Boyd,” an advanced practice registered nurse who Plaintiff saw in 2015 and 2016. R. at
20-21. Plaintiff makes the blanket argument that the ALJ should not have afforded
great weight to Dr. Aram, but she fails to cite anything in the record showing Dr. Aram’s
opinion is less supported than another medical provider’s opinion. Thus, the ALJ did
not err in affording great weight to Dr. Aram’s opinion.
       Plaintiff also raises an issue with the passage of time between Dr. Aram’s opinion
and the date of the hearing. Dr. Aram’s opinion was rendered in September 2015, five
months before the date on which Plaintiff was determined to be disabled. R. at 23-24,
117-18. Further, as demonstrated by his decision, the ALJ considered evidence from
the relevant timeframe, and the same evidence considered by Dr. Aram. R. at 11-24.
Thus, no error was committed in considering this opinion.


            (4) Additional Opinion from Treating or Examining Physician
       Similar to her argument about the RFC’s physical limitation, Plaintiff contends the
ALJ failed to develop the record and obtain an opinion from an examining physician as
to her functional limitations. As set forth supra, section III(A), the record was properly


                                               8
developed and provided sufficient information on which the ALJ based his decision.
Further, Plaintiff does not identify a crucial issue underdeveloped in the record. Thus,
her request to remand to seek an additional medical opinion is denied.


                      (5) Consultative Examination with an IQ Test
       Finally, Plaintiff argues McGuire’s observation that she appeared “mentally
challenged” required the ALJ to order a consultative examination with an IQ test.
Plaintiff’s application for disability benefits did not identify an intellectual functioning
limitation, and there is no reference in her medical records indicating she suffered from
limited intellectual function. The ALJ’s decision was based on a properly developed
record that provided sufficient information, and therefore, he did not err in failing to order
a consultative examination. In addition, the ALJ did not err by failing to obtain an IQ test
because the record did not establish the necessity for such a test. Consequently, the
mental limitations in the RFC are supported by substantial evidence in the record.


                                      IV. CONCLUSION
       For the foregoing reasons, the Court finds the RFC is supported by substantial
evidence in the record, and the Commissioner’s decision is “supported by substantial
evidence in the record. Therefore, the Court affirms the Commissioner’s decision.


IT IS SO ORDERED.

                                                      /s/ Ortrie D. Smith
DATE: March 29, 2019                                  ORTRIE D. SMITH, SENIOR JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                9
